office_of_chief_counsel internal_revenue_service memorandum number release date cc pa --------------- postn-150045-11 uilc date date to david p fuller trial attorney sl los angeles large business international from elizabeth g chirich branch chief procedure administration subject calculating accuracy-related penalty-definition of underpayment this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend t cty state y1 y2 y3 --------------------------------------------- ------------- ------------- tax_year ended --------------- tax_year ended --------------- tax_year ended --------------- dollar_figuren1 --------------- dollar_figuren2 dollar_figuren3 --------------- --------------- postn-150045-11 --------------- -------------- ------------- dollar_figuren4 dollar_figuren5 dollar_figuren6 issue whether the calculation of underpayment as defined in sec_6664 includes a taxpayer’s liability for alternative_minimum_tax amt under sec_55 conclusion yes facts t is a c_corporation with offices in cty state and is the parent_corporation of seven subsidiaries the service is currently examining t’s income_tax returns for taxable years y1 y2 and y3 the service is considering making a number of adjustments to the income reported by t for each of the taxable years including an adjustment pursuant to sec_162 which pertains to the disallowance of a business_expense deduction for excess employee remuneration a member of the service’s exam team reviewing t’s returns has questioned one aspect of the calculations made by a tax-computation specialist from the service’s office of appeals specifically whether the tax-computation specialist has correctly calculated the accuracy-related_penalty for t’s taxable_year y1 by including t’s liability for amt your question is thus whether the underpayment on which the accuracy-related_penalty under sec_6662 is based takes into account a taxpayer’s liability for amt under sec_55 in other words which is the correct way to calculate the penalty apply the appropriate regular_tax_rate to the understatement of income caused by the m item then apply the penalty to the resulting underpayment of regular_tax ie the change in amt does not figure into the calculation of underpayment or include the taxpayer’s liability for amt as part of the calculation of underpayment which is what the tax-computation specialist did and apply the accuracy-related_penalty to the total underpayment that section disallows a deduction to a publicly_held_corporation to the extent employee remuneration for a covered_employee for a taxable_year exceed sec_1 million dollars postn-150045-11 attached to your request is a draft deficiency_notice respecting t’s taxable years y1 y2 and y3 the last page of this document is labeled as exhibit a which is a spread sheet showing the calculations for accuracy-related_penalties for each of t’ sec_3 taxable years noted above exhibit a includes columns that show t’s income and tax_liabilities both with and without the adjustment under sec_162 the third column of numbers shows the service’s calculation of an underpayment for tax_year y1 and the amt liability is dollar_figuren1 because the schedule shows the amt amount in parentheses and hence suggests that this is a negative number it suggests t owes no amt for y1 or perhaps that t overpaid amt for y1 because of this ambiguity our office contacted the tax-computation specialist from appeals to get clarification on the meaning of the figures in this column the tax-computation specialist from appeals furnished to our office a separate schedule labeled schedule which is an overview of t’s amt liabilities of t schedule states in part year ending alternative_minimum_tax tentative_minimum_tax regular_tax after ftc amt before adjustment adjustment to amt alternative_minimum_tax -to schedule y1 y2 y3 dollar_figuren2 dollar_figuren3 dollar_figuren4 dollar_figuren5 dollar_figuren6 schedule reflects that the service determined t to be liable for amt for taxable y1 in the sum of dollar_figuren6 and the tax-computation specialist included this as part of the calculation of underpayment for such year law and analysis the accuracy-related_penalty under sec_6662 applies to the portion of any underpayment attributable to negligence or disregard of rules or regulations a substantial_understatement of tax a substantial_valuation_misstatement a substantial overstatement_of_pension_liabilities or a substantial estate or gift_tax it is our understanding that the service has already issued the deficiency_notice for the above periods using the calculation of the accuracy-related_penalty as described in the second bullet above you nonetheless request our views on this legal issue postn-150045-11 valuation_understatement your question implicates the proper method for calculating an underpayment which is defined in sec_6664 as a underpayment for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made the implementing regulation for sec_6664 sheds light on the taxes included in the calculation of an underpayment this states in part as follows sec_1_6664-2 underpayment - a underpayment defined - in the case of income taxes imposed under subtitle a an underpayment for purposes of sec_6662 relating to the accuracy-related_penalty and sec_6663 relating to the fraud_penalty means the amount by which any income_tax imposed under this subtitle as defined in paragraph b of the section exceeds the excess of b amount of income_tax imposed - for purposes of paragraph a of this section the amount of income_tax imposed is the amount of tax imposed on the taxpayer under subtitle a for the taxable_year determined without regard to- the credits for tax withheld under sec_31 relating to tax withheld on wages and relating to tax withheld at the source on nonresident_aliens and foreign_corporations payments of tax or estimated_tax by the taxpayer any credit resulting from collection of amounts assessed under sec_6851 as the result of a termination_assessment or sec_6861 as a result of a jeopardy_assessment and any_tax that the taxpayer is not required to assess on the return such as the tax imposed by sec_531 on the accumulated_taxable_income of a corporation emphasis added postn-150045-11 under this regulation the taxes imposed on a taxpayer under subtitle a of title_26 make up the amount of income_tax imposed in the definition of an underpayment because amt under sec_55 is one of the taxes imposed under subtitle a it is included as part of the calculation of underpayment upon which the accuracy-related_penalty is based here exhibit reflects that the service determined t’s amt liability to be dollar_figuren6 for taxable_year y1 although the amt liability for y1 is listed as dollar_figuren1 a negative number on exhibit a we learned from the tax-computation specialist that she expressed the amt in this manner because of the differential tax_rates between amt and the regular income_tax rate in light of this explanation and the information included in schedule the service determined amt against t for y1 consequently our office agrees with your conclusion t’s amt liability for t’s taxable_year y1 is to be included when calculating the underpayment under sec_6664 and sec_1_6664-2 appeals correctly computed the underpayment on which the accuracy-related_penalty was computed for y1 case development hazards and other considerations none identified this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions sec_1_6664-2 expresses this definition with the following formula underpayment w - x y-z where w is the amount of income_tax imposed x is the amount shown as the tax by the taxpayer on his return y is the amount not so shown previously assessed or collected without assessment and z is the amount of rebates made a more extensive discussion of these variables is beyond the scope of this memorandum
